Citation Nr: 1428917	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left L5 radiculopathy.

2.  Entitlement to a rating in excess of 30 percent for chronic posttraumatic epiphysitis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In June 2007, the RO continued a 30 percent rating for the Veteran's thoracolumbar spine disability.  In January 2009, the RO granted a separate 10 percent rating for left leg radiculopathy, effective from December 29, 2006.

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2014.  A copy of the hearing transcript has been associated with the claims file.

The issue of entitlement to a rating in excess of 30 percent for chronic posttraumatic epiphysitis of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 4, 2008, left leg radiculopathy was manifested only by a history of paresthesias.

2.  From December 4, 2008, left leg radiculopathy was manifested by diminished or absent reflexes, slight to significant motor strength deficits, and some sensory loss.


CONCLUSIONS OF LAW

1.  Prior to December 4, 2008, the criteria for a rating in excess of 10 percent for left L5 radiculopathy have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2013).

2.  From December 4, 2008, the criteria for a 20 percent rating for left L5 radiculopathy have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91. 

Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a December 2010 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  Even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, some of the Veteran's VA records have been obtained and associated with the claims file.  Although the Veteran testified at his hearing that he still attended the Jamaica Plain VA Medical Center, he denied receiving any treatment or undergoing any therapy for his left leg radiculopathy condition.  A remand to obtain these records would therefore not benefit him, but would impose an additional burden on VA.  Remands of this nature are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's left leg radiculopathy.  Notably, the Veteran testified that the symptoms associated with his condition have become more frequent since his last examination in September 2013.  The Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  However, in this case, the Board finds that the record, including the Veteran's competent and credible testimony describing his symptoms in May 2014, adequately reveals the current state of his disability, as the most recent examination is only 9 months old.  Therefore, a new examination is not necessary, and VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 8620, which governs neuritis of the sciatic nerve.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Paralysis of the sciatic nerve is governed by Diagnostic Code 8520.  Mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Terms such as "mild" and "moderate" as used in these criteria are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

During a December 2007 VA examination, the Veteran reported experiencing paresthesias, but denied any numbness, falls, leg or foot weakness, and unsteadiness.  He reported having back pain, but denied any radiation of pain.  On examination, strength in the lower extremity was 5/5, and sensation was intact.  Reflexes were 2+.  

An additional VA examination was conducted in December 2008.  He reported a new onset of pain radiating into the lower left extremity, with accompanying numbness of the left foot and weakness of the left leg.  On examination, there was slight weakness of plantar flexion in the left foot and a sensory loss in the L5 distribution.  Deep tendon reflexes were not obtainable.  Straight leg raising was positive.  The Veteran was diagnosed with left L5 radiculopathy with motor and sensory deficit.

Yet another VA examination was provided in September 2013.  Strength in left lower extremity was 3/5 at the hip and knee, and 2/5 at the ankle and great toe.  Reflexes were 1+.  Sensation was intact.  The examiner indicated that left leg radiculopathy resulted in moderate constant and intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  However, he also marked the box indicating an overall "mild" level of left side radiculopathy.

At his May 2014 hearing, the Veteran reported some pain, including shooting pain.  He also had intermittent numbness.  He could not walk long distances, and used a cane or wheelchair once in a while.  He had experienced two falls.  When standing up, he had to wait a moment before feeling like he could continue moving.  He used a chair when showering.  

Prior to December 4, 2008, a rating higher than 10 percent is not warranted.  The December 2007 VA examination noted only a history of paresthesias, and examination findings revealed no physical deficits in motor strength, reflexes, or sensation.  These findings are not consistent with the "moderate" level of incomplete paralysis contemplated by a higher 20 percent rating.

From December 4, 2008, a 20 percent rating is warranted.  The December 2008 VA examination revealed left leg radiculopathy, with absent reflexes, slight weakness in plantar flexion, and sensory loss.  The September 2013 examination noted significantly reduced motor strength, but reflexes were 1+ instead of absent, and sensation was intact.  These findings, though varied between 2008 and 2013, are consistent with a "moderate" level of incomplete paralysis.  The September 2013 examiner also noted "moderate" levels of pain, numbness, and paresthesias/dysesthesias.  Although such statements by medical personnel are not dispositive of severity, they are nonetheless probative in making such determinations.  In addition, at his May 2014 hearing the Veteran reported some pain, including shooting pain, as well as intermittent numbness.  

A higher 40 percent rating is not warranted, as "moderately severe" incomplete paralysis has not been demonstrated.  No atrophy was noted in the left leg.  Neither the 2008 nor 2013 VA examination findings show absent reflexes, sensory loss, and significant loss motor strength occurring simultaneously.  In addition, as noted above, neuritis of the sciatic nerve contemplates pain which is "excruciating" at times.  In this case, however, the Veteran did not report such a high level of pain, and the September 2013 examiner noted only moderate levels of pain.  Therefore, moderately severe incomplete paralysis has not been shown.

Based upon the evidence in this case, the exact onset of the Veteran's current level of disability cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for the higher 20 percent rating is December 4, 2008, the date of his VA examination.

In evaluating the Veteran's claims for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability in this case is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left leg radiculopathy with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's symptoms of diminished reflexes, sensation, and motor strength, as well as his complaints of pain and paresthesias are expressly contemplated by provisions of 38 C.F.R. § 4.123 and Diagnostic Code 8520.  

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's left leg radiculopathy does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, the Veteran reported during his 2007 VA examination that he had been retired since 2003.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

A rating in excess of 10 percent for left L5 radiculopathy is denied prior to December 4, 2008.

A 20 percent rating for left L5 radiculopathy is granted from December 4, 2008.


REMAND

As noted above, the RO issued a June 2007 rating decision which continued an assigned 30 percent rating for the Veteran's service-connected chronic posttraumatic epiphysitis of the thoracolumbar spine.  In response, he filed a timely notice of disagreement (NOD) in November 2007.  To date, however, no SOC has been promulgated in response to his NOD.

The filing of the NOD places the claim in appellate status.  The failure to issue the SOC in this circumstance renders the claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran must be provided with an SOC and an opportunity to perfect an appeal to the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran an SOC addressing the issue of entitlement to a rating higher than 30 percent for chronic posttraumatic epiphysitis of the thoracolumbar spine.  Remind him that he still needs to file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


